Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 1/28/2021 has been considered and entered into the record.  Claim 13 is cancelled.  Claims 1–12 and 14–20 remain pending, with claims 14–20 withdrawn from consideration.  Applicant’s amendment of claim 1, from which claims 2–12 depend, now requires the fibres constituting the bulk fibre and spherical fibre assembly are silicone polyester fibers and a water-repellent layer formed on the a surface of the bulk fibre and of the spherical fibre assembly.  The previously applied prior art rejections do not provide for a water-repellent layer formed on a surface of silicone polyester fibers.  Accordingly, the previous rejections are hereby withdrawn.  Claims 1–12 are examined below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (WO 2016/154252 A1) in view of Fitzgerald (US 6,451,717 B1).
Zhao discloses a thermal insulation filling material comprising loose polyester fiber and spherical polyester fiber assemblies at weight ratios ranging from about 40:60 to about 60:40.  Zhao abstract, claims, summary.  Each of the loose polyester fiber and id. claims.  
The spherical fiber assemblies have a size ranging from about 2 mm to about 15 mm.  Id.  The fibers constituting the spherical fiber assembly has a three-dimensional crimp hollow structure.  Id.
Zhao fails to teach a water-repellent layer formed on a surface of silicone polyester fibers.
Fitzgerald teaches an aqueous dispersion used to coat the surface of polyester fiber fabrics to impart oil and water repellency.  Fitzgerald abstract, 3:1–32.
It would have been obvious to one of ordinary skill in the art to have applied the aqueous dispersion to the surface of the polyester fibers assembly of Zhao to impart water repellency.
Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus (US 2016/0355958 A1) in view of Fitzgerald (US 6,451,717 B1).
Grynaeus teaches a nonwoven fabric comprising filler materials including spherical fiber balls and additional fibers.  Grynaeus abstract, ¶ 46.  The fiber balls preferably comprise between 30–90 weight percent of the fabric and the fiber balls may be siliconized.  Id. ¶ 33, Examples.  The fiber balls preferably contain fibers with lengths ranging from 20–200 mm and titer of 0.5–7 dtex.  Id. ¶ 31.  The additional fibers may comprise 20–70 weight percent of the fabric, wherein the fibers have lengths ranging from 5–100 mm, and titer of 0.5–20 dtex.  Id.
Grynaeus fails to teach a water-repellent layer formed on a surface of silicone polyester fibers.
Fitzgerald teaches an aqueous dispersion used to coat the surface of polyester fiber fabrics to impart oil and water repellency.  Fitzgerald abstract, 3:1–32.
It would have been obvious to one of ordinary skill in the art to have applied the aqueous dispersion to the surface of the nonwoven polyester fabric of Grynaeus to impart water repellency.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus and Fitzgerald as applied to claim 1 above, and further in view of Marcus (US 4,794,038).  Grynaeus and Fitzgerald fail to teach an appropriate fiber ball diameter.
Marcus teaches the formation of polyester fiberfill having a spiral crimp that is randomly-arranged and entangled in the form of fiber balls.  Marcus abstract.  The fiber balls have an average diameter of about 2 mm to about 15 mm, consisting essentially of crimped polyester fiberfill having a cut length of about 10 to about 100 mm.  Id. at 1:57–69.
It would have been obvious to the ordinarily skilled artisan to have looked Marcus for guidance as to appropriate fiber ball diameters in practicing the invention of Grynaeus.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus and Fitzgerald as applied to claim 1 above, and further in view of Marcus (US 4,794,038).  Grynaeus and Fitzgerald fail to teach that the spherical fibre assembly has a three-dimensional crimp hollow structure.
Jayaraman teaches the formation of insulative material comprising natural fibers and short cut synthetic fibers or fiber balls.  Jayaraman abstract.  The natural fibers and short cut synthetic fibers or fiber balls are individually treated with a water repellent, such as silicone, to impart water repellency to the fibers, and later aerodynamically blended together.  Id. abstract, ¶ 11.  The water repellent fibers constitute a part or most of the blowable insulation material, thus enhancing the durability of the structure as well as water repellency, which may be advantageous during washing or laundering.  Id. abstract.  The fibers used to make the short cut synthetic or fiber balls include a three-dimensional crimp hollow structure.  Id. ¶¶ 22-24.
It would have been obvious to have used three-dimensional crimp hollow structure fibers to make the fiber balls of Grynaeus in order to successfully practice the invention of Grynaeus.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786